DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 Applicant’s amendment and response dated June 21, 2022 in responding to the Office Action of March 21, 2022 provided in the rejection of all previous pending claims 1, 3-7, 9-13, and 15-23.
 Claims 1, 3-7, 9-13, 17, and  have been amended.
Claim 22 has been canceled.
Claim 24 has been newly added.
 Thus, claims 1, 3-7, 9-13, 15-21, 23, and 24 are pending for examination. 
EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changesand/or additions be unacceptable to applicant, an amendment may be filed as providedby 37 CFR 1.312. To ensure consideration of such an amendment, it MUST besubmitted no later than the payment of the issue fee. 
4.	Authorization for this examiner's amendment was given in a telephone interviewwith  Brian N. Young (Reg. No. 48, 602) on June 27, 2022 to put the case in condition forallowance. 
5.	The Claims are amended, as set forth below, to adopt the changes provided byApplicants' representative on June 27, 2022. 

IN THE CLAIMS:
	Please amend claim 15 as follows:
	15. (Currently Amended) The non-transitory computer-readable medium of claim 13, wherein the one or more performance factors include one or more of network latency, data sizes, data shapes, server processing, user interfaces, or octane scores, wherein the one or more metrics include one or more parameters associated with the one or more performance factors.

Allowable Subject Matter
6.	Claims 1, 3-7, 9-13, 15-21, 23, and 24 are allowed, which re-number as 1-20.
7.	The following is an Examiner’s statement of reasons for allowance: The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…determining, from metadata associated with the web product, one or more performance factors capable of impacting performance of the web product, wherein determining, from metadata associated with the web product, one or more performance factors capable of impacting performance of the web product comprises: assigning, to each of a plurality of performance factors, a corresponding cost-benefit consideration tag; and selecting the one or more performance factors based, at least in part, on the corresponding cost-benefit consideration tags; generating one or more virtual controls representing the one or more performance factors such that the one or more virtual controls are rendered by a computing device via a display, each virtual control representing a different one of the performance factors, wherein the one or more virtual controls are adjustable; processing input received in relation to at least a first virtual control of the virtual controls, the input indicating an adjustment to at least the first virtual control of the virtual; and facilitating one or more changes to one or more metrics corresponding to for at least a first performance factor of the one or more performance factors according to the input, wherein the one or more changes to the one or more metrics reflect one or more variations in the performance of the web product…” as limitations recited in as such manners as in independent claim 1, or variants thereof, in all other independent claims.
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1, 3-7, 9-13, 15-21, 23, and 24 are in condition for allowance.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192